       Case 4:19-cv-03525 Document 1 Filed on 09/18/19 in TXSD Page 1 of 7



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

LIBERTY INSURANCE CORPORATION; §
AND THE FIRST LIBERTY INSURANCE §
CORPORATION BOSTON, MA,         §
                                §
     Plaintiffs,                §
                                §
v.                              §
                                §
JONATHAN FERNANDEZ; ELIZABETH §                            CIVIL ACTION NO. __________
WILSON, INDIVIDUALLY AND AS     §
REPRESENTATIVE OF THE ESTATE    §
OF COLE HARRELL; LOURELL        §
HARRELL; AND LINDSEY LORFING,   §
AS NEXT FRIEND OF XXXXXX        §
XXXXXXXX HARRELL, A MINOR       §
                                §
     Defendants.                §

                ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT


        Liberty Insurance Corporation; and The First Liberty Insurance Corporation Boston, MA

(collectively “Liberty”) name as defendants Jonathan Fernandez (“Fernandez”); Elizabeth

Wilson, Individually and as Representative of the Estate of Cole Harrell; Lourell Harrell; and

Lindsey Lorfing, as Next Friend of XXXXXX XXXXXXXX Harrell, a minor (collectively

“Harrell parties”); and submit this Complaint for Declaratory Judgment pursuant to the

Declaratory Judgments Act, 28 U.S.C. § 2201 and Federal Rule of Civil Procedure 57 and show:

                                             PARTIES

        1.      Liberty Insurance Corporation is a corporation organized and existing under the

laws of the State of Illinois with its principal place of business in Boston, Massachusetts.

        2.      The First Liberty Insurance Corporation Boston, MA is a corporation organized

and existing under the laws of the State of Illinois with its principal place of business in Boston,




PD.26885571.2
         Case 4:19-cv-03525 Document 1 Filed on 09/18/19 in TXSD Page 2 of 7



Massachusetts.

         3.         Jonathan Fernandez is a defendant in the underlying lawsuit and is a citizen of the

state of Texas or Louisiana. He may be served at his place of residence: 110 Fullerton Ln.,

Lafayette, LA 70508, or wherever he may be found.

         4.         Elizabeth Wilson, Individually and as Representative of the Estate of Cole

Harrell, is a plaintiff in the underlying lawsuit and is a citizen of the state of Texas. She may be

served at her place of residence: 4041 County Road 2058, Hull, TX 77564, or 11100 Fm 1960,

Huffman, TX 77336, or wherever she may be found.

         5.         Lourell Harrell is a plaintiff in the underlying lawsuit and is a citizen of the state

of Texas. He may be served at his place of residence: 7915 Tilbury Woods Lane, Cypress, TX

77433, or wherever he may be found.

         6.         Lindsey Lorfing, as Next Friend of XXXXXX XXXXXXXX Harrell, a minor, is

a plaintiff in the underlying lawsuit and is a citizen of the state of Texas. She may be served at

her place of residence: 229 East Old Field Drive, Huffman, TX 77336, or wherever she may be

found.

                                      JURISDICTION AND VENUE

         7.         The court has jurisdiction pursuant to 28 U.S.C. 1332(a)(1) because this action is

between citizens of different states and the amount in controversy exceeds the sum of $75,000,

exclusive of interest and costs.

         8.         Venue is proper in the Southern District of Texas pursuant to 28 U.S.C.

1391(b)(1)-(2), in that it is the judicial district in which defendants reside, all defendants are

Texas citizens, and a substantial part of the events or omissions giving rise to the claims occurred

in this district.




                                                      -2-
PD.26885571.2
         Case 4:19-cv-03525 Document 1 Filed on 09/18/19 in TXSD Page 3 of 7



                                         FACTUAL BACKGROUND

          9.       This declaratory judgment action arises from an incident that resulted in the death

of an individual named Cole Harrell which allegedly occurred on December 17, 2017 at the

following address: 14918 Waterside View Ct., Houston, Texas 77044. This address is owned by

Carla K. Hoffman and Peter Hoffman. The incident is the subject of an underlying lawsuit

styled: Cause No.: 2018-57566; Elizabeth Wilson, Individually and as Representative of the

Estate of Cole Harrell, et al. v. Alexis Quezada, et al.; 234th District Court, Harris County,

Texas (“the underlying lawsuit”).

          10.      The underlying lawsuit First Amended Petition1 alleges that on December 17,

2017, an individual named Cole Harrell attended a party “at the residence of Amy Sovinsky and

Jonathan Fernandez.”2 It is alleged that an attendee named Alexis Quezada was intoxicated,

became sick, and that Fernandez later committed an assault on her.3 Quezada allegedly called her

boyfriend Isiah Kain Salas-Martinez to inform him of the incident, and Salas-Martinez arrived at

the party bearing firearms.4 The petition alleges that after Salas-Martinez gained access to the

premises: “[h]aving heard his then-girlfriend tell him Jonathan Fernandez had sexually assaulted

her, and having further discussed the sexual encounter with Amy Sovinsky, who was Jonathan

Fernandez [sic] husband [sic]or fiancée, Salas-Martinez entered the front door carrying a shotgun

and a semi-automatic pistol….”5 It is alleged that a scuffle ensued between Fernandez and Salas-

Martinez and “Salas-Martinez fell down or tripped over a chair and negligently discharged the

pistol….” This action resulted in the death of Cole Harrell.6 Plaintiffs in the underlying lawsuit,



1
    Exhibit A: First Amended Petition in the underlying lawsuit.
2
    Ex. A; § IV, p. 3.
3
    Id.
4
    Id.; § IV, p. 4.
5
    Id.; § IV, p. 5.
6
    Id.



                                                         -3-
PD.26885571.2
         Case 4:19-cv-03525 Document 1 Filed on 09/18/19 in TXSD Page 4 of 7



who are Cole Harrell’s heirs and/or estate, seek damages in “a sum of money substantially in

excess of $1,000,000.00 (one-million dollars).”7

          11.      In her sworn deposition taken in the underlying lawsuit on June 14, 2019, Amy

Sovinsky8, a co-defendant in the underlying lawsuit, testified as follows:

          Q:                To your knowledge, has anybody assumed that you and Jonathan
                            Fernandez were married?

          Sovinsky:         No, sir.

          Q:                Has anyone in your presence or to your knowledge called
                            Jonathan Fernandez your husband?

          Sovinsky:         A. No, sir.

          Q:                Has anyone, to your knowledge, called you Jonathan Fernandez's
                            wife?

          Sovinsky:         No, sir.

          Q:                So to your knowledge, nobody has ever assumed you and Jonathan
                            Fernandez were married?

          Sovinsky:         Correct.

          Q:                Have you and Jonathan Fernandez ever made any representations
                            that you were married for any reason whatsoever?

          Sovinsky:         No, sir.

          Q:                Are you engaged?

          Sovinsky:         No, sir.

          Q:                You are not engaged to be married?

          Sovinsky:         No, sir.

          Q:                Is he currently your fiance?

          Sovinsky:         No, sir.

7
    Id.; § VII, p. 12.
8
    It is undisputed that Amy Sovinsky is the daughter of Carla K. Hoffman.



                                                         -4-
PD.26885571.2
       Case 4:19-cv-03525 Document 1 Filed on 09/18/19 in TXSD Page 5 of 7




        Q:              Does he still live at your residence?

        Sovinsky:       Yes, sir.9

        12.     Liberty is currently providing a courtesy defense to Fernandez in the underlying

lawsuit subject to full reservation of rights. Because Fernandez does not qualify as an insured

under the Liberty policies, Liberty seeks a declaration from this Court that it owes no duty to

defend and no duty to indemnify Fernandez in the underlying lawsuit.

                  POLICY AND REQUEST FOR DECLARATORY RELIEF

        13.     Liberty Insurance Corporation issued Homeowners’ policy number H37-298-

650795-40 7 4, effective 3/28/2017 to 3/28/2018, personal liability each occurrence: $100,000, to

named insureds “Carla K Hoffman; Peter Hoffman.”10 The insured location is 14918 Waterside

View Court, Houston, TX 77044-2807.11 The insuring agreement provides “[i]f a claim is made

or a suit is brought against an ‘insured’ for damages because of ‘bodily injury’ or ‘property

damage’ caused by an ‘occurrence’ to which this coverage applies, we will: … 2. Provide a

defense at our expense by counsel of our choice, even if the suit is groundless, false or

fraudulent….”12 The homeowners policy provides: “‘Insured’ means: a. You and residents of

your household who are: (1) Your relatives….” The policy further provides that “‘you’ and

‘your’ refer to the ‘named insured’ shown in the Declarations….”13

        14.     The First Liberty Insurance Corporation Boston, MA issued Umbrella policy

number LJ6-298-006864-40, effective 8/8/2017 to 8/8/2018, to named insureds “Carla K




9
   Exhibit B: Deposition of Amy Sovinsky; 21:18 through 22:16.
10
   Exhibit C: Liberty Homeowners’ policy no H37-298-650795-40 7 4.
11
   Id.; Declarations.
12
   Id.; Insuring Agreement.
13
   Id.; Definitions.



                                                    -5-
PD.26885571.2
         Case 4:19-cv-03525 Document 1 Filed on 09/18/19 in TXSD Page 6 of 7



Hoffman; Peter Hoffman.”14 This policy extends insured status to “residents of your household,

but only if (1) related to you by blood or adoption; (2) related to you by marriage, civil union or

registered domestic partnership….”15 The Umbrella policy provides that “‘you’ and ‘your’ refer

to the ‘named insured’ shown in the Declarations….”16

          15.      Fernandez is not a named insured under either of the Liberty policies.17 The only

way Fernandez could qualify as an insured would be if he were a resident of the Hoffman's

household and a relative of either (or both) of the Hoffmans, the named insureds, at the time of

the incident. Amy Sovinsky testified under oath in her deposition that she was not married (or

even engaged) to Fernandez at the time of the incident.18 Because Fernandez was not married to

Ms. Hoffman's daughter, Ms. Sovinsky, at the time of the incident, he did not qualify as a

“relative” of the Hoffmans. Because Fernandez was not a “relative” of either of the Hoffmans, he

is not insured under either of the Liberty policies.

          16.      Because Fernandez is not an insured to whom Liberty owes any duties under

either of the policies at issue, Liberty seeks a declaration that it owes no duty to defend and no

duty to indemnify Fernandez for the claims brought against him by the Harrell parties in the

underlying lawsuit and that there is no coverage under the Liberty policies pursuant to the

provisions cited herein.

                                                CONCLUSION

          Liberty respectfully requests a judgment from this Court that: (1) Fernandez does not

qualify as an insured under either of the Liberty policies; (2) Liberty does not owe a duty to defend




14
     Exhibit D: Liberty Umbrella policy LJ6-298-006864-40.
15
     Id.; Definitions.
16
     Id.
17
     Exs. C (Liberty Homeowners’ policy) and D (Liberty Umbrella policy); Declarations pages.
18
     Ex. B: Deposition of Amy Sovinsky; 21:18 through 22:16



                                                        -6-
PD.26885571.2
       Case 4:19-cv-03525 Document 1 Filed on 09/18/19 in TXSD Page 7 of 7



Fernandez in the underlying lawsuit; (3) Liberty does not owe a duty to indemnify Fernandez for

any claims or causes of action asserted by the Harrell parties against Fernandez in the underlying

lawsuit, and such other relief to which it may be entitled in law or in equity.



                                                Respectfully submitted,

                                                PHELPS DUNBAR LLP

                                                BY:     /s/George B. Hall, Jr.
                                                       George B. Hall, Jr.
                                                       Texas Bar No. 00785371
                                                       S.D. Tex. No. 18790
                                                       Attorney-In-Charge
                                                       One Allen Center
                                                       500 Dallas Street, Suite 1300
                                                       Houston, Texas 77002
                                                       Ph: 713-877-5525
                                                       Fax: 713-626-1388
                                                       bart.hall@phelps.com


                                                       Chris Gabriel
                                                       Texas Bar No. 24074237
                                                       S.D. Tex. No. 1654572
                                                       115 Grand Avenue, Ste. 222
                                                       Southlake, Texas 76092
                                                       Ph: 817-488-3134
                                                       Fax: 817-488-3214
                                                       chris.gabriel@phelps.com

                                                ATTORNEYS FOR PLAINTIFFS LIBERTY
                                                INSURANCE CORPORATION AND THE
                                                FIRST LIBERTY INSURANCE
                                                CORPORATION BOSTON, MA




                                                 -7-
PD.26885571.2
